     Case 5:19-cv-00725-ODW-MAA Document 1 Filed 04/19/19 Page 1 of 7 Page ID #:1



     ROBINSON BRADFORD LLP
 1   Matthew C. Bradford, Esq. (SBN 196798)
     3439 Brookside Road, Suite 212
 2   Stockton, California 95219
     Telephone:     (209) 954-9001
 3   Facsimile:     (209) 954-9091
     matthew@robinsonbradford.net
 4

 5   Attorneys for Plaintiffs,
     James McCarver and Dianna McCarver
 6

 7                                  UNITED STATES DISTRICT COURT
 8                                 CENTRAL DISTRICT OF CALIFORNIA
 9

10   James McCarver, an individual, and Dianna       ) Case No.: 5:19-CV-725
     McCarver, an individual,                        )
11                                                   )
                                                     )  COMPLAINT FOR DAMAGES AND
12                   Plaintiffs,                     ) INJUNCTIVE RELIEF
                                                     )
13          vs.                                      ) 1. Violation of 47 USC 227 b(3)(B)
                                                     ) 2. Violation of 47 USC 227 b(3)(B) & (C)
14                                                   )
     Prosper Funding, LLC, a corporation,            ) JURY TRIAL DEMANDED
15                                                   )
                                                     )
16                   Defendant.                      )
                                                     )
17

18                  Plaintiffs James McCarver and Dianna McCarver allege the following:
19
            1.      Plaintiffs bring this action seeking damages and all other available legal or
20
     equitable remedies resulting from the illegal actions of Prosper Funding, LLC. (“Prosper”) in
21

22   negligently, knowingly, and/or willfully contacting Plaintiffs on Plaintiffs’ cellular telephones in

23   violation of the Telephone Consumer Protection Act, 47. U.S.C.§227 et seq. (“TCPA”).
24

25

26

27
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
28
                                       McCarver v. Prosper Funding, LLC
                                             Case No.: 5:19-CV-725

                                                     -1 -
     Case 5:19-cv-00725-ODW-MAA Document 1 Filed 04/19/19 Page 2 of 7 Page ID #:2



                                      JURISDICTION AND VENUE
 1

 2          2.      This Court has federal question jurisdiction under 28 U.S.C. section 1331 because

 3   this case arises out of violations of federal law. Specifically, Defendant has repeatedly violated
 4
     47 U.S.C. section 227 subparagraph (b) and (c) as is more thoroughly described below.
 5
            3.      Venue is proper in the United States District Court for the Central District of
 6

 7
     California pursuant to 28 U.S.C. section 1391(b) because Defendant does business within the

 8   State of California and a substantial part of the events that gave rise to this action took place in
 9   Riverside County.
10
                                                  PARTIES
11
            4.      Plaintiffs are each a natural person residing in California and are each a “person”
12

13   as defined by 47 U.S.C. section 153(39).

14          5.      Defendant is a “person” as defined by 47 U.S.C. section 153 (39).
15
            6.      The above named Defendant, and their subsidiaries and agents, are collectively
16
     referred to as “Defendant.”
17
            7.      Plaintiffs are informed and believes that at all times relevant each and every
18

19   Defendant was acting as an agent and/or employee of each of the other Defendants and were

20   acting within the course and scope of said agency and/or employment with full knowledge and
21
     consent of each of the other Defendants. Plaintiffs are informed and believes that each of the
22
     acts and/or admissions complained of herein was made known to, and ratified by, each of the
23

24
     other Defendants.

25

26

27
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
28
                                        McCarver v. Prosper Funding, LLC
                                              Case No.: 5:19-CV-725

                                                      -2 -
     Case 5:19-cv-00725-ODW-MAA Document 1 Filed 04/19/19 Page 3 of 7 Page ID #:3



                                   BACKGROUND ALLEGATIONS
 1

 2               The Telephone Consumer Protection Act of 1991 (TCPA) 47 U.S.C. § 227

 3          8.       In response to a number of consumer complaints regarding telemarketing
 4
     practices, the Congress of the United States enacted the Telephone Consumer Practices Act (47
 5
     U.S.C. §227, et seq.)
 6

 7
            9.       Among other things, the TCPA regulates the use of automated telephone

 8   equipment, also known as “robocallers” with regard to the calling of wireless or cellular
 9   telephones. More specifically, 227(b)(1)(A)(iii) prohibits the robocalling of any cellular or
10
     wireless telephone except for emergency purposes or except where the called party has given
11
     express consent.
12

13          10.      The Federal Communications Commission found that such calls are prohibited

14   because, as Congress found, automated or pre-recorded calls are a greater nuisance and invasion
15
     of privacy than live solicitation calls. Moreover, such calls can be inconvenient and costly
16
     because wireless customers may be charged for incoming calls.
17
          Defendant’s Practice of Robocalling Mr. and Mrs. McCarver on their Cell Phones
18

19          11.      On or about January 4, 2016, Prosper received from Mr. and Mrs. McCarver a

20   written notice notifying Prosper that, to the extent that Prosper ever had consent from the
21
     McCarvers to call them on their cell phones, McCarvers unequivocally revoked said consent for
22
     Prosper to call either Mr. or Mrs. McCarver on their cell phones.
23

24
            12.      Beginning in or about January 2015 and continuing for some time, Prosper

25   contacted Mr. and Mrs. McCarver on their cellular telephones (number ending in 9796 and/or
26   7740) in an attempt to collect an alleged outstanding debt owed by Plaintiffs.
27
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
28
                                       McCarver v. Prosper Funding, LLC
                                             Case No.: 5:19-CV-725

                                                     -3 -
     Case 5:19-cv-00725-ODW-MAA Document 1 Filed 04/19/19 Page 4 of 7 Page ID #:4



            13.     On multiple instances, Defendant placed multiple calls in a single day to Mr. and
 1

 2   Mrs. McCarver’s cellular telephones in order to seek to collect the alleged debt owed by the

 3   Plaintiffs. In all, Prosper placed at least 74 calls to Mr. and Mrs. McCarvers’ phone numbers
 4
     after Prosper received the written notice from the McCarvers revoking any consent to call them
 5
     on their cell phones.
 6

 7
            14.     Prosper used an “automatic telephone dialing system”, as defined by 47 U.S.C.

 8   §227(a)(1), to place its calls to Mr. and Mrs. McCarver seeking to collect the debt allegedly
 9   owed by the Plaintiffs.
10
            15.     Prosper’s calls constituted calls that were not for emergency purposes as defined
11
     by 47 U.S.C. §227(b)(1)(A).
12

13          16.     Prosper’s calls were placed to telephone numbers assigned to cellular telephone

14   service.
15
            17.     On a few occasions, Mr. and Mrs. McCarver answered Defendants’ telephone
16
     calls in order to advise them to cease calling on their cell phones. However, Mr. and Mrs.
17
     McCarver were unable to speak with a live human representative as Mr. and Mrs. McCarver was
18

19   routinely greeted by “dead air” on the other end of the call. On at least one occasion, Mr. or Mrs.

20   McCarver was able to speak with a live representative of Defendants and directed them to stop
21
     calling their cell phones. But, Defendants continued to call their cell phones despite this request.
22

23

24

25

26

27
                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
28
                                       McCarver v. Prosper Funding, LLC
                                             Case No.: 5:19-CV-725

                                                     -4 -
     Case 5:19-cv-00725-ODW-MAA Document 1 Filed 04/19/19 Page 5 of 7 Page ID #:5



                                       FIRST CAUSE OF ACTION
 1

 2                  Negligent Violations of the Telephone Consumer Protection Act

 3                                         47 U.S.C. §227 et seq.
 4
             18.    Mr. and Mrs. McCarver repeat and incorporate by reference into this cause of
 5
     action the allegations set forth above at paragraphs 1-17.
 6

 7
             19.    The foregoing acts and omissions of Defendants constitute numerous and multiple

 8   negligent violations of the TCPA, including but not limited to each and every one of the above
 9   cited provisions of 47 U.S.C. section 227 et. seq. Pursuant to 47 U.S.C. section 227(b)(3)(B),
10
     Plaintiffs are each entitled to an award of $500.00 in statutory damages, for each and every
11
     violation.
12

13           20.    Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct in

14   the future.
15
                                     SECOND CAUSE OF ACTION
16
               Knowing or Willful Violations of the Telephone Consumer Protection Act
17
                                           47 U.S.C. §227 et seq.
18

19           21.    Plaintiffs repeat and incorporate by reference into this cause of action the

20   allegations set forth above at paragraphs 1-20.
21
             22.    The foregoing acts and omissions of Defendants constitute numerous and multiple
22
     knowing and/or willful violations of the TCPA, including but not limited to each and every one
23

24
     of the above-cited provisions of 47 U.S.C. section 227 et seq.

25           23.    As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. §227 et
26   seq., Mr. and Mrs. McCarver are each entitled to an award of $1,500.00 in statutory damages, for
27
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
28
                                       McCarver v. Prosper Funding, LLC
                                             Case No.: 5:19-CV-725

                                                       -5 -
     Case 5:19-cv-00725-ODW-MAA Document 1 Filed 04/19/19 Page 6 of 7 Page ID #:6



     each and every violation, pursuant to 47 U.S.C. section 227(b)(3)(B) and 47 U.S.C. section
 1

 2   227(b)(3)(C).

 3          24.      Mr. and Mrs. McCarver are also entitled to and seek injunctive relief prohibiting
 4
     such conduct in the future.
 5
            WHEREFORE, Mr. and Mrs. McCarver request judgment against Defendants and each
 6

 7
     of them for the following:

 8                                     FIRST CAUSE OF ACTION
 9          1.       As a result of Defendants’ negligent violations of 47 U.S.C. section 227(b)(1),
10
                     Mr. and Mrs. McCarver are each entitled to and request the sum of $500.00 in
11
                     statutory damages, for each and every violation, pursuant to 47 U.S.C. section
12

13                   227(b)(3)(B).

14          2.       An injunction directing Defendants to cease calling Mr. and Mrs. McCarver’s
15
                     cellular telephone numbers using any automatic telephone dialing system as
16
                     defined by 47 U.S.C. section 227(a)(1).
17
            3.       Any and all relief that the Court deems just and proper.
18

19

20                                   SECOND CAUSE OF ACTION
21
            4.       As a result of Defendants’ willful and/or knowing violations of 47 U.S.C. section
22
                     227(b)(1), Mr. and Mrs. McCarver are each entitled to and request treble
23

24
                     damages, as provided by statute, up to $1,500.00, for each and every violation,

25                   pursuant to 47 U.S.C. section 227(b)(3)(B) and 47 U.S.C. section 227(b)(3)(C).
26

27
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
28
                                       McCarver v. Prosper Funding, LLC
                                             Case No.: 5:19-CV-725

                                                     -6 -
     Case 5:19-cv-00725-ODW-MAA Document 1 Filed 04/19/19 Page 7 of 7 Page ID #:7



            5.      An injunction directing Defendants to cease calling Mr. and Mrs. McCarver’s
 1

 2                  cellular telephone numbers using any automatic telephone dialing system as

 3                  defined by 47 U.S.C. section 227(a)(1).
 4
            6.      Any and all other relief that the Court deems just and proper.
 5
     Dated: April 17, 2019
 6

 7

 8                                                 ROBINSON BRADFORD LLP
 9                                                 By:      /S/Matthew C. Bradford, Esq.
10
                                                            Matthew C. Bradford
                                                            ROBINSON BRADFORD LLP
11                                                          Attorney for Plaintiffs,
                                                            James McCarver and Dianna McCarver
12

13                                      JURY TRIAL DEMAND
14
            Plaintiffs James McCarver and Dianna McCarver hereby request a jury trial on the claims
15
     of the complaint.
16

17
     Dated: April 17, 2019

18

19

20
                                                   ROBINSON BRADFORD LLP
21
                                                   By:      /S/Matthew C. Bradford, Esq.
22
                                                            Matthew C. Bradford
23                                                          ROBINSON BRADFORD LLP
                                                            Attorney for Plaintiffs,
24                                                          James McCarver and Dianna McCarver

25

26

27
                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
28
                                       McCarver v. Prosper Funding, LLC
                                             Case No.: 5:19-CV-725

                                                     -7 -
